Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1-6, 8, 10-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in US20140339497 in view of Sonawane in their publication entitled “A case study: Te in ZnSe and Mn-doped ZnSe quantum dots”.

Regarding Claim 1-3, 5, 7:  Qu teaches quantum dots having a core and a shell (See Paragraph 43-45).  Qu teaches that the core may be an alloy or gradient material of composition ZnSe1-xTex and the shell may be a different material than the core (See Paragraph 43). The value of x ranges between 0 and 1.  Thus when x is less than 0.5, Qu teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Qu teaches that the core may be coated with one or more shell materials that are each a different material than the core and each shell is 1-10 atomic layers thick.  The core as a whole may be in the size range from 5 to 15 nm (See Paragraph 11)  Qu teaches that the shell can include any semiconductor material including elements such as Zn, S, and Se (See Paragraph 45).  Selection of these materials would have been obvious to those of ordinary skill in the art as it may provide a shell with lattice parameters similar to that of the core (Zn, Se, Te).  Although any selection from the shelling materials set forth would have been obvious to those of ordinary skill in the art.

Qu is silent as to suitable amounts of Tellurium dopants in the core material and the effects of such addition.

However, Sonawane also teaches the creation of quantum dots of composition ZnSe1-yTey, wherein, Te is added in an amount from 0-4 mol% in order to adjust the emission characteristics of the quantum dots (See Figure 2).  The addition of Te causes the peak emission to shift from 414 nm to 440-453 nm at 1-4 mol%.  Sonawane goes on to teach that this desired effect of shifting emission by 25nm has been shown at even lower doping amounts of Te of 0.5 mol% (See Page 3, Column 1).  A prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close.  Those of ordinary skill in the art would have expected the use of 1 mol% or slightly less than 1 mol% to have the same effect on the properties of emission based on the express teachings of Sonawane.  Based on the teachings of Sonawane, doping at levels as low as 0.5 mol% (0.005:1) would be expected to have the same effect as those ranges explicitly taught by Sonawane in the figures.  The use of this amount of Tellurium would also render obvious tellurium to zinc ratios of similar range (0.005:1). Those of ordinary skill in the art would have expected the same effect and would have found the incorporation of Te in these amounts as obvious over the teachings of Sonawane (See MPEP 2144.05).   Qu teaches that the FWHM of the quantum dots may be adjusted such that it is between 30 and 35 nm (See Paragraph 49).  Qu teaches variation in particle size (See Paragraph 47) and the monodispersity (See Paragraph 52) of the composition, which allow for such adjustment in both the 

Regarding Claim 4:  Qu teaches that a portion of the Selenium may be replaced with Tellurium as anions.  The cations used by Qu are Zn ions, which are in an equimolar proportion to the anions.  As a portion of Selenium may be replaced by Tellurium, the amount of Zinc must be greater than selenium.    

Regarding Claim 6:  Qu in view of Sonawane teaches and obviates compositions of ZnSe doped with as little as 0.5 mol% Tellurium.  The molar mass of ZnSe is 144 g/mol.  The molar mass of Tellurium is 127 g/mol.  Doping Tellurium at a content of less than 1.13 mol% gives a range of less than 1 wt%.  Qu in view of Sonawane teaches or obviates a breadth of doping within this range

Regarding Claim 8:  Qu teaches that the particle size ranges from 2-20 nm (See Paragraph 27).

Regarding Claim 10:  Qu teaches that one or more shell layers may be formed and the shells may be of various compositions (See Paragraph 45).  

Regarding Claim 11:  Qu teaches that one or more shell layers may be formed of various compositions selected from semiconductor materials including Zn, Se, and S 

  Regarding Claim 12:  Qu in view of Sowane teach that the peak emission may be at 440 nm when Tellurium is doped at 1 mol%.  440 nm is about 445 nm as claimed.

Regarding Claim 13:  Qu teaches that the FWHM of the quantum dots may be adjusted such that it is less than 30 nm (See Paragraph 49).

Regarding Claim 14:  The quantum yield of the semiconductor nanocrystals of Qu may be greater than 90% (See Paragraph 53).  

Regarding Claim 15:  The compositions of Qu do not require cadmium 

Regarding Claim 16: The crystal may be in the form of a tetrapod (See Paragraph 48).

Regarding Claim 22:  Qu teaches the materials may be used in an electronic device, such as an LCD or LED (See Paragraph 2)

Claim 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Sonawane as applied to claim 1 above, and further in view of Jang in US20140361228.


Regarding Claim 17:  Qu generally teaches means for creating semiconductor nanocrystals such as those discussed above at paragraphs 62-70.  The means taught by Qu generally rely upon prior art and conventional methods and are not set forth in expansive terms. 

However, Jang teaches known methods for creating semiconductor nanocrystals.  Jang teaches that the semiconductor nanocrystals, wherein the core and the various shells may be selected from compounds including ZnSeTe, ZnSeS, and ZnS, are created by preparing a mixture including a metal precursor, a non-metal precursor, a ligand compound and an ionic liquid as a solvent.  The mixture is heated to react the precursors and create the core (See Paragraph 44-45).  As it is obvious to create a core of ZnSeTe, those of ordinary skill in the art would find it obvious to provide a zinc precursor as well as selenium and tellurium precursors to create this composition.  Jang teaches various precursors for zinc, selenium and tellurium (See Paragraph 49-50).  Jang teaches that a shell on the material may be created by providing a first nanocrystal core (or a core/shell) and providing the other reagents as set forth above.  As semiconductor materials are taught to create the cores/shells, a non-metal element must be provided to create said shell.  Those of ordinary skill in the art would have been 

Regarding Claim 18:  Jang teaches that zinc precursors may include dimethyl zinc, diethyl zinc, zinc acetate, zinc acetylacetonate, zinc iodide, zinc bromide, zinc chloride, zinc fluoride, zinc carbonate, zinc cyanide, zinc nitrate, zinc oxide, zinc peroxide, zinc perchlorate, or zinc sulfate (See Paragraph 49).  The selenium and tellurium precursors may be compounds of tributylphosphine  or triphenylphosphine (See Paragraph 50).  

Regarding Claim 19:  Qu, Sonawane, and Jang teaches that Zn(Se,Te) may be provided as a core material.  This material may be represented as ZnSe1-xTex.  It would have been obvious to those of ordinary skill in the art to provide for any value of x and any ratio of Se to Te in order to create the core composition.

Regarding Claim 20:  Qu, Sonawane and Jang teaches that the core or shell materials may include compositions containing zinc, and also compositions containing selenium or sulfur (See above rejection and Paragraph 61-75).

Regarding Claim 21:  Jang teaches that ligands may include RCOOH, RNH2, amongst many others where R is C1-C24 aliphatic hydrocarbons or C5-C20 aromatic groups (See Paragraph 51).

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. The cancellation of Claim 7 is noted.  As the claim is cancelled, the rejection of the claim over USC 112 is withdrawn.  Applicant goes on to address the rejection of the claims under USC 103.  Applicant sets forth that the teachings of Qu in view of Sonawane do not teach the claimed composition ratio of Tellurium to Selenium; however, this doping and the effect of doping at 0.5 at% (0.005%) is clearly taught by Sonawane and is stated as providing a dramatic peak shift in the emission spectra, which is the same effect sought by applicant.  Applicant sets forth that the office is misunderstanding this section of the teachings.  Applicant sets forth that the prior arts explicit teachings regarding peak shift should actually be read in terms of a widened spectra and this spectrum would be as widened as a dot having doping of 1%.  It is noted that applicant submits attorney arguments which are not a substitute for evidence in setting forth their understanding of the prior art.  It is not clear that applicant’s explanation of the art is that of one of ordinary skill.  The teachings of the section are set forth in exact terms.  A stokes shift of 25 nm is expected at doping levels around 0.5% doping.  As the excitiation is at 415 nm, emission corresponding to around 440 nm would also be expected.   Applicant surmises that the excitation peak of the phosphor doped at 0.01% is difference from the material doped at 0.005% so a stokes shift of 25 nm would provide emission of dramatically less than 440nm.  Those of ordinary skill would expect similar peaks based on the similarity in compositions and as this is the case, emission peaks at around 440 nm would be expected.  No evidence has been set .  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Matthew E. Hoban/Primary Examiner, Art Unit 1734